                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0248-JCC
10                              Plaintiff,                     ORDER
11          v.

12   KENNETH L. PRATT,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion to continue trial
16   (Dkt. No. 12). Defendant has filed a speedy trial waiver up to and including April 27, 2020. (Dkt.
17   No. 13.) Having thoroughly considered the filings, and based on the facts set forth in
18   Defendant’s motion, the Court FINDS as follows:
19          1.       Taking into account the exercise of due diligence, a failure to grant a continuance
20   in this case would deny defense counsel reasonable time necessary for effective preparation due
21   to counsel’s need for more time to review the evidence, consider possible defenses, and gather
22   evidence material to the defense, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
23          2.       Failure to grant a continuance would likely result in the miscarriage of justice, as
24   set forth in 18 U.S.C. § 3161(h)(7)(B)(i);
25          3.       The additional time requested is a reasonable period of delay, as Defendant has
26   requested more time to prepare for trial, investigate the matter, gather evidence material to the


     ORDER
     CR19-0248-JCC
     PAGE - 1
 1   defense, and consider possible defenses;

 2          4.       The ends of justice will best be served by a continuance, and the ends of justice

 3   outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18

 4   U.S.C. § 3161(h)(7)(A); and

 5          5.       The additional time requested between the current trial date of February 3, 2020

 6   and the new trial date is necessary to provide defense counsel reasonable time to prepare for trial

 7   considering counsel’s schedule and all of the facts set forth above.

 8          For those reasons, Defendant’s unopposed motion to continue the trial date and the
 9   pretrial motions deadline (Dkt. No. 12) is GRANTED. The Court ORDERS that the trial in this
10   matter is CONTINUED from February 3, 2020 to April 13, 2020 at 10:00 a.m. The parties shall
11   file any pretrial motions no later than February 27, 2020. It is further ORDERED that the time
12   between the date of this order and the new trial date is excludable time under the Speedy Trial
13   Act, 18 U.S.C. § 3161 et seq.
14          DATED this 24th day of January 2020.




                                                           A
15

16

17
                                                           John C. Coughenour
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     CR19-0248-JCC
     PAGE - 2
